Citation Nr: 1751501	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vanessa L. George, Attorney


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1965 to December 1967, to include service in the Republic of Vietnam.  He died in May 2011; the Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the RO.  In her Substantive Appeal (VA Form 9), the Appellant requested a Board Video Conference hearing with a Veterans Law Judge (VLJ).  She was scheduled for a Board Video Conference hearing on September 10, 2014.  She failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In June 2015, the Board remanded for further development on this issue.  The issues have been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The death certificate indicated that the Veteran died of hypertensive cardiovascular disease, with obesity and obstructive sleep apnea contributing to, but not causing, death.

2.  At the time of the Veteran's death, he was service-connected for the following:  posttraumatic stress disorder (PTSD) (70 percent disabling); right ankle sprain residuals (0 percent disabling); and shrapnel fragment wound scar residuals, left upper calf (0 percent disabling).

3.  The Veteran's hypertensive cardiovascular disease, obesity and obstructive sleep apnea were not present in service, nor did they manifest to a compensable degree within one year of his discharge from service.

4.  The Veteran's hypertensive cardiovascular disease, obesity and obstructive sleep apnea have not been shown to be related to his service-connected disabilities; thus, the evidence does not demonstrate a causal link between his service-connected disorders and his cause of death.

5.  The Veteran's cause of death is not related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant claims service connection for the Veteran's cause of death.  She states that the Veteran's service in Vietnam, where he was exposed to herbicides, resulted in the development of ischemic heart disease that ultimately caused his death.

At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), rated at 70 percent; residuals of a right ankle sprain (ankle limitations), rated at a noncompensable degree; residuals of a shell fragment wound to the left upper calf (scars), rated at a noncompensable degree; and individual unemployability.  The Veteran's total combined rating was 70 percent

The Veteran died in May 2011, and his death certificate indicates that the direct cause of death was hypertensive cardiovascular disease; and that obesity and obstructive sleep apnea were significant conditions that contributed to, but did not result in, the Veteran's death.

In June 2015, the Board remanded to obtain records and a VA medical opinion on the cause of the Veteran's death.  The VA examiner was asked to provide an opinion on whether it was at least as likely as not that the Veteran suffered from an ischemic heart disease that caused or contributed substantially or materially to the Veteran's death.  

In April 2015, the VA cardiologist opined that the Veteran's service-connected disabilities of PTSD, scars, and ankle limitations were not related to his cause of death due to hypertensive cardiovascular disease.  He further noted that the Veteran was never diagnosed with ischemic heart disease during his life time; that he had no complaints of chest pain or angina; that his electrocardiogram (ECG) was either normal or at times showed left ventricular hypertrophy (LVH) but no ischemia; and that his ECG showed evidence of LVH related to hypertensive cardiovascular disease.  Therefore, the VA cardiologist concluded that it was not at least likely as not that the Veteran suffered from ischemic heart disease, and thus, it could not have caused or contributed substantially or materially to cause the Veteran's death.
Additionally, the medical evidence of record does not show a diagnosis of ischemic heart disease.  The medical evidence of record also does not reflect that any of the Veteran's service-connected disabilities contributed to his death or that they lent assistance to the production of death.  

The Board concedes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  The Board also notes that a Veteran is entitled to presumptive service connection if the Veteran served in the Republic of Vietnam during the Vietnam Era is diagnosed with ischemic heart disease at a degree of 10 percent or more at any time after service.  Here, presumptive service connection does not apply as the Veteran does not have a diagnosis of ischemic heart disability.

As the evidence fails to establish that the Veteran had a service-connected disability that was either the principal or a contributory cause of death, the Appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


